PER CURIAM.
We find no error in the denial of appellant’s motion for a continuance. We cannot address appellant’s argument regarding the denial of her motion to set aside the foreclosure sale because no notice of appeal was filed with regard to that order.
Appellant also contends the trial court erred in granting final summary judgment on appellee’s foreclosure complaint without considering her affirmative defenses or counterclaim. While we affirm the summary judgment insofar as the foreclosure itself is concerned, we are unable to ascertain from the record whether or how the court ruled on appellee’s motion to dismiss the counterclaim in which appellant sought, among other things, a setoff. None of the orders entered address this issue. Therefore we REVERSE and REMAND for clarification of the court’s ruling on appellant’s counterclaim. In all other respects we AFFIRM.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.